Order entered February 24, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00194-CR

                   EDWARD LAMAR PORTER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-00712-T

                                    ORDER

      On August 21, 2020, this Court ordered court reporter Vearneas Faggett to

file a supplemental reporter’s record with true and correct playable copies of

State’s Exhibit 3, the 9-1-1 call, and State’s exhibit 28, the DVD of appellant’s

interview with police, by September 5, 2020. On December 14, 2020, a

supplemental reporter’s record containing State’s Exhibit 3 was filed. To date,

State’s exhibit 28 has not been filed and we have had no communication from Ms.

Faggett regarding this exhibit. On February 22, 2021, appellant’s counsel filed a
motion seeking additional to file his brief, noting that State’s exhibit 28 had not

been filed with the Court.

      The Court and appellant have been waiting for a complete reporter’s record

since May 31, 2019. This appeal cannot proceed until the reporter’s record is

complete. In light of this, we ORDER court reporter Vearneas Faggett not to sit

until a supplemental reporter’s record containing a playable correct copy of State’s

exhibit 28 is filed with this Court. If no supplemental reporter’s record is filed by

March 3, 2021, the Court will abate this appeal for a hearing to determine (1) why

the record has not been filed, (2) the date it will be filed, (3) what steps need to be

taken to ensure the record is filed by that date, and (4) whether court reporter

Vearneas Faggett should be held in contempt of court for the failure to comply

with this Court’s orders.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official

court reporter, 283rd Judicial District Court; to the Dallas County Auditor’s Office;

and counsel for all parties.

      We defer ruling on appellant’s motion until the issue of a complete and

accurate reporter’s record is resolved.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE